ACCEPTED
                                                                                     05-14-01579-CV
                                                                           FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                                3/18/2015 5:04:30 PM
                                                                                          LISA MATZ
                                                                                              CLERK

                              No. 05-14-01579-CV

                                                                     FILED IN
                          IN THE COURT OF APPEALS             5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
                       FOR THE FIFTH DISTRICT OF TEXAS        3/18/2015 5:04:30 PM
                                  AT DALLAS                         LISA MATZ
                                                                      Clerk


  DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID BAGWELL
 TRUST, AND MARILYN D. GARNER, CHAPTER 7 TRUSTEE OF THE ESTATE OF THE
   DAVID BAGWELL COMPANY AND TRUSTEE OF THE ESTATE OF EVERMORE
                         COMMUNITIES, LTD.,

      Appellants,

                                      v.

                       BBVA COMPASS AND SAM MEADE

      Appellees.

                    On Appeal from the 101st District Court
                           Dallas County, Texas


              UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d). Appellant Marilyn D.

Garner, Chapter 7 Trustee of the estate of the David Bagwell Company and

Trustee of the Estate of Evermore Communities, Ltd., file this Unopposed Motion

for Extension of Time to File Appellant’s Brief.    In support of the 14-day




                                      1	  
extension requested in this motion, Appellant would respectfully show the Court

the following:

      1.     On February 18, 2015, the Court granted Appellants’ request for an

extension of 30 days to file their brief, making the due date March 23, 2015. For

the folowing reasons, Appellants request an additional extension of 14 days to

file their brief, making the new due date April 6, 2015.

      2.     The undersigned, Appellant’s lead appellate counsel, has been and

will be involed in other matters that necessitate an extension, including:

      a.     Preparation for and attendance in mediation on on March 6, 2015 in

EXCO Resources Inc. v. United Rentals, Inc.; 3:13-CV-00897; United States District

Court for the Northern District of Texas, Dallas Division;

      b.     Preparation for and attendance in the deposition of Kent Gatzki on

March 18, 2015 in Wasserman, et al. v. Dondero, et al.; DC-13-06074; 191st Judicial

District Court, Dallas County; and

      c.     Preparation for and attendance in the deposition of James Dondero

on March 23, 2015 in Wasserman, et al. v. Dondero, et al.; DC-13-06074; 191st

Judicial District Court, Dallas County.

      3.     Because these and other scheduling conflicts, the undersigned

believes that a 14-day extension will be necessary in order to prepare and

adequate brief in this case.




                                          2	  
      WHEREFORE, Appellant Marilyn D. Garner, Chapter 7 Trustee of the

estate of the David Bagwell Company and Trustee of the Estate of Evermore

Communities, Ltd., respectfully prays that the Court grant this unopposed

motion and extend the time to file Appellant’s Brief to April 6, 2015.

                                      Respectfully submitted,



                                      Patrick W. Powers
                                      State Bar No. 24013351
                                      patrick@powerstaylor.com
                                      Peyton J. Healey
                                      State Bar No. 24035918
                                      peyton@powerstaylor.com

                                      POWERS TAYLOR LLP
                                      8150 North Central Expressway
                                      Suite 1575
                                      Dallas, Texas 75206
                                      Phone: 214.239.8900
                                      Fax: 214.239.8901

                                      Attorneys for Appellant Marilyn D. Garner,
                                      Chapter 7 Trustee of the estate of the David
                                      Bagwell Company and Trustee of the Estate of
                                      Evermore Communities, Ltd.


                        CERTIFICATE OF CONFERENCE

      On March 18, 2015, the undersigned confered with Jeffrey Seeburger,
counsel for Appellees, and Jeffrey Hall, counsel for co-Appellants, regarding this
motion. Both counsel stated that their clients do not oppose the requested
extension of time to file the Appellant’s Brief.


                                                 /s/ Peyton J. Healey

                                                 Peyton J. Healey

                                         3	  
                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the
foregoing document has been served upon the following counsel of record, on
this the 18th day of March 2015, as follows:

     VIA ELECTRONIC FILING SERVICE
     Michael Logan
     Jeffrey Seeburger
     Victoria Nsikak
     KANE RUSSELL COLEMAN & LOGAN PC
     1601 Elm Street
     3700 Thanksgiving Tower
     Dallas, Texas 75201

     VIA ELECTRONIC FILING SERVICE
     Jeffrey S. Levinger
     Levinger PC
     1445 Ross Avenue, Suite 2500
     Dallas, Texas 75202

     VIA ELECTRONIC FILING SERVICE
     Jeffrey T. Hall
     Attorney at Law
     2200 Ross Avenue, Suite 5350
     Dallas, Texas 75201

                                             /s/ Peyton J. Healey

                                             Peyton J. Healey




                                     4